DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over White et al. (WO 2009/117376 A1) [376].
Regarding Claim 1, Reference [376] discloses a first blocking tool (first carrier) having a foamable base material on a first holder plate; and a second blocking tool (second carrier) having a foamable base material on a second holder plate, wherein at least two hollow chambers (two chambers) partitioned by a steel plate (54) are blocked by the first blocking tool and the second blocking tool, wherein the first blocking tool includes a steel plate fixing portion (14 top Fig-2B) locked to the steel plate, wherein the second blocking tool includes an integrated portion connected to the first blocking tool through the second holder plate and locked to the steel plate fixing portion, and wherein the second holder plate includes a rotating portion (rotating portion at bottom 44 shown on Fig-2C) rotatably connected to the first blocking tool. 
Regarding Claim 10, Reference [376] discloses wherein the hollow chamber blocking tool is applied to a skeleton member of a vehicle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO 2009/117376 A1) [376] in view of Banba et al. (JP 2004230834) [834].
Regarding Claim 2, Reference [376] discloses the claimed invention, but does not explicitly disclose wherein the steel plate fixing portion includes: a first locking claw fitted into an attachment hole of the steel plate and locked to a hole edge of the attachment hole; and a second locking claw locked to the integrated portion, and wherein the integrated portion includes a third locking claw locked to the second locking claw.
Nevertheless, Reference [834] teaches a third locking claw locked to the second locking claw.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the attachment assembly prongs of Reference [376] with the engagement of the attachment prongs as taught by Reference [834] in order to have a direct engagement of the top and bottom prongs for a secure connection.
Regarding Claim 3, the previously made combination of Reference [376] / [834] discloses the claimed invention, but does not explicitly disclose wherein the steel plate fixing portion includes a first protrusion portion having the first locking claw formed on an outer surface and the second locking claw formed on an inner surface, wherein the integrated portion includes a second protrusion portion having the third locking claw formed on an outer surface, and wherein at least a pair of the first protrusion portions are symmetrically disposed about a fixed axis of the steel plate fixing portion and the integrated portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the first claw formed on an outer surface, the second claw on an inner surface, and the third claw on an outer surface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 4, lines 13-15, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 4, the previously made combination of Reference [376] / [834] as applied in the rejection above discloses wherein the steel plate fixing portion includes a boss-shaped first protrusion portion with a recess having the first locking claw formed on an outer surface and the second locking claw formed on an inner surface, and wherein the integrated portion includes a second protrusion portion accommodated in the recess and having the third locking claw formed on an outer surface. 
Regarding Claim 7, the previously made combination of Reference [376] / [834] as applied in the rejection above discloses wherein the first blocking tool includes a lip portion sandwiching the steel plate in cooperation with the first locking claw while the first locking claw is locked to the hole edge.
Regarding Claim 8, the previously made combination of Reference [376] / [834] as applied in the rejection above discloses wherein the second holder plate includes a steel plate contact surface contacting the steel plate while the third locking claw is locked to the second locking claw.
Regarding Claim 9, the previously made combination of Reference [376] / [834] as applied in the rejection above discloses wherein the steel plate contact surface contacts a raised portion formed in a flange portion joinable to an outer shell of the hollow chamber in the steel plate.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO 2009/117376 A1) [376] in view of Banba et al. (JP 2004230834) [834] and further in view of White et al. (WO 2009/117376 A1 Figs. 3A-3B) [376b].
Regarding Claim 5, the previously made combination of Reference [376] / [834] discloses the claimed invention, but does not explicitly disclose wherein the rotating portion includes a connection portion fixed to the foamable base material of the first blocking tool in the second holder plate. 
Nevertheless, Reference [376b] teaches a fixed connection between 74 and 78.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the housing assembly of Reference [376] / [834] with the housing assembly as taught by Reference [376b] in order to have on unitary monolithic piece for manufacturing purposes.
Regarding Claim 6, the previously made combination of Reference [376] / [834] / [376b] above discloses wherein the rotating portion includes a hinge portion in addition to the connection portion fixed to the foamable base material of the first blocking tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677